Citation Nr: 0332745	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for residuals of right shin 
injury.

Entitlement to an initial rating in excess of zero percent 
for anterior compression fracture of the 6th cervical 
vertebrae (C-6).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



REMAND

On November 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from Dr. Howard Feldman, 1212 Lakes James 
Drive, Suite F, Virginia Beach, Virginia  
23464

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
neurologic examination to determine the 
nature and severity of service connected 
anterior compression fracture at C-6.  
Send the claims folder to the examiners 
for review.  Request the examiners to 
review the claims folder in its entirety, 
to include:

(a) service medical records showing 
complaint of neck pain, headaches and 
bilateral hand numbness in January 1983 
with a diagnosis of stable C6 compression 
fracture;

(b) the June 1999 examination report from 
Dr. Robbie Miller showing treatment for 
cervical strain following an automobile 
accident on June 21, 1999 with report of 
"degenerative changes" and chronic 
injury from previous trauma;

(c) an April 2000 treatment note from 
Robert L. Poston, M.D., revealing an 
impression of C-spine radiculopathy, and;

(d) a June 2000 note from Kurt L. 
Hurnsberger, M.D., revealing treatment 
for C-spine disease.

The orthopedic examiner is requested to 
identify all orthopedic manifestations of 
cervical spine disability and delineate, 
if possible, whether such 
manifestation(s) is/are attributable to 
service connected anterior compression 
fracture at C-6 as opposed to residuals 
of intercurrent injury in June 1999.  If 
reasonable doubt exists as to whether any 
particular orthopedic manifestation is 
due to service connected disability or 
intercurrent injury, the examiner should 
deem such manifestation as part and 
parcel of service connected disability.  
If service connected cervical spine 
disability results in limitation of 
motion, the examiner should measure in 
degrees the limitation of motion due to 
service connected disability and the 
extent, if any, of any additional 
functional loss of motion due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
service connected cervical spine 
disability does not result in limitation 
of motion, the examiner should clearly 
state this opinion in the examination 
report.  The examiner must note in the 
examination report that the claims folder 
was reviewed.

The neurologic examiner is requested to 
identify all neurologic manifestations of 
cervical spine disability and delineate, 
if possible, whether such 
manifestation(s) is/are attributable to 
service connected anterior compression 
fracture at C-6 apart as opposed to 
residuals of intercurrent injury in June 
1999.  If reasonable doubt exists as to 
whether any particular neurologic 
manifestation is due to service connected 
disability or intercurrent injury, the 
examiner should deem such manifestation 
as part and parcel of service connected 
disability.  If neurologic manifestations 
of service connected cervical spine 
disability result in limitation of 
motion, the examiner should measure in 
degrees the limitation of motion due to 
service connected disability and the 
extent, if any, of any additional 
functional loss of motion due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
neurologic manifestations of service 
connected cervical spine disability do 
not result in limitation of motion, the 
examiner should clearly state this 
opinion in the examination report.  The 
examiner must note in the examination 
report that the claims folder was 
reviewed.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic 
examination to determine whether he 
manifests a current disability of the 
right shin causally related to active 
service duty.  Send the claims folder to 
the examiner for review.  Request the 
examiner to review the claims folder in 
its entirety, to include:

(a) service medical records showing 
treatment for right anterior tibial pain;

(b) a June 1980 VA clinical record noting 
history of arthritic shin bones and 
apparent impression of rheumatoid 
arthritis;

(c) a July 1998 impression of suspect 
medial tibial stress syndrome of the 
right shin by Charles Hoidal, M.D., and;

(d) VA Compensation and Pension 
examination report dated April 2000 
indicating no evidence of current 
disability of the right shin.

The examiner should provide opinion as to the 
following questions: (1) What is the diagnosis, or 
diagnoses, of right shin disability, if any; and 
(2) if a right shin disability exists, whether it 
is least as likely as not that such disability 
first began in service, or is causally related to 
events in service?  The examiner must note in the 
examination report that the claims folder was 
reviewed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


